Citation Nr: 0825880	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  06-35 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss.

2.	Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1960 to 
September 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDINGS OF FACT

1. 	The veteran's bilateral hearing loss has been 
attributed to service.

2.	The veteran's tinnitus has been attributed to service.


CONCLUSIONS OF LAW

1.  With resolution of doubt in the veteran's benefit, 
bilateral hearing loss was incurred in active service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2007).

2.  With resolution of doubt in the veteran's benefit, 
tinnitus was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1113, 1131, 1154, 5103, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) 
(West 2002); 38 C.F.R. § 3.303(d) (2007).  The Board must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition, 38 C.F.R. § 3.385 defines impaired hearing as a 
disability for VA purposes when the hearing thresholds for 
any of the frequencies of 500, 1000, 2000, 3000, and 4000 
Hertz are 40 decibels or more; the thresholds for at least 
three of these frequencies are 26 decibels; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  

Additionally, service connection will be presumed for 
certain chronic diseases enumerated in 38 C.F.R. § 3.309, 
which includes sensorineural hearing loss, if manifest to a 
compensable degree within the year after service. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

The veteran's service personnel records indicate that he 
served primarily on the air crew of an EC-121K, where he 
logged over 1900 hours of flight time.  He denied wearing 
earplugs while in-flight.  At the time of separation, 
bilateral whispered voice and spoken voice testing was 
reported as 15/15.  The service records contains no 
audiological evaluation data for pure tone thresholds.  
These factors indicate that there was no evidence of hearing 
loss or tinnitus during active service. 

While it does not appear that the Maryland CNC test was used 
as required under the regulations, a private audiologist 
diagnosed with veteran with high frequency sensorineural 
hearing loss in both ears as early as October 2004.  He 
filed the current claims in February 2006 and this diagnosis 
was confirmed in a July 2006 VA examination.

As to etiology, the VA examiner commented that neither the 
veteran's hearing loss or tinnitus were due to the noise 
exposure he experienced while in the military.  The examiner 
stated that it was more likely the result of genetic and 
environmental factors that have occurred "subsequent to 
separation of service, mostly age related."

In support of his claim, the veteran submitted an October 
2006 statement from a private audiologist.  She related that 
his service treatment records included only whispered or 
spoken voice tests, which she opined was only a "gross 
assessment" of his hearing, and would not be considered a 
valid hearing test due to its insensitivity to high 
frequency hearing loss.  She acknowledged his post-service 
work exposure but reflected that it was "at least as likely 
as not" that the veteran's hearing loss and tinnitus were 
caused or contributed to by his noise exposure while on 
active duty.

Although the Board notes that the veteran did not report 
hearing loss or tinnitus for many years after service 
separation and the VA examiner reflected that hearing loss 
and tinnitus were not related to active duty, the opinion 
from the private audiologist that the veteran's hearing loss 
and tinnitus were consistent with noise exposure in-service, 
particularly given a rationale for the opinion, is 
sufficient to give the veteran the benefit of the doubt. 

Therefore, the Board finds, based on the veteran's 
complaints and history of noise exposure, and the evidence 
reflecting hearing loss for VA purposes, that the doctrine 
of reasonable doubt supports a grant of service connection 
for bilateral hearing loss and tinnitus.

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).  In this case, the Board is granting in full the 
benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to 
either the duty to notify or the duty to assist, such error 
was harmless and need not be further considered.  


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


